DETAILED ACTION
The Amendment filed on January 11th, 2021 has been entered and made of record.
Authorization for this Examiner’s Amendment was given in a telephone interview with Applicant’s representative, Mr. Dennis A. Majewski on March 23rd, 2021. During the telephone conference, Mr. Majewski has agreed and authorized the Examiner to amend claim 10.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Terminal Disclaimer
A Terminal Disclaimer filed on March 23rd, 2021 has been recorded and approved on March 23rd, 2021.

Examiner’s Amendment
An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to the Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Claims
Replacing claim 10 as following:
Claim 10: (Currently Amended) A method to lock a software product in a software wrapper comprising:
receiving, via a hardware processor, information indicative of a unique serial number that is related to a user device to which the software product is to be installed;
generating, via the hardware processor, a hash number based on the information indicative of the unique serial number;
determining, via the hardware processor, a campaign identifier of the software product from a secure variable within the software product;
generating, via the hardware processor, a date-time code in a predefined format based on a current date and time;
assembling, via the hardware processor, the date-time code and the campaign identifier into an unlock code;
encrypting, via the hardware processor, the unlock code using the hash number as a passphrase key to create an encrypted unlock code; and
applying, via the hardware processor, the encrypted unlock code to an end of a filename of an installer using a command line parameter,
wherein the campaign identifier includes a text string identifying at least one of a campaign, company, software type, software name, and software information associated with the software product.

Examiner’s Statement of reason for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
“a wrapper configuration hardware processor and a machine-accessible device storing instructions thereon that are configured, when executed by the wrapper configuration hardware processor, to provision a software wrapper for a software product by: generating a hash number of an identifier of a user device to receive the software product, determining a campaign identifier of the software product from a secure variable within the software product, generating a date-time code in a predefined format based on a current date and time, creating an unlock code by assembling the date-time code and the campaign identifier into the unlock code, and encrypting the unlock code using the hash number as a passphrase key to create an encrypted unlock code; and a wrapper application hardware processor in communication with the wrapper configuration hardware processor, the machine-accessible device storing additional instructions thereon that are configured, when executed by the wrapper application hardware processor to: apply the encrypted unlock code to an end of a filename of an installer of the software product using a command line parameter, encompass the software wrapper around the software product to prevent the software product from being accessible without the software wrapper, and transmit the installer and the software wrapper including the software product for installation on the user device, wherein the campaign identifier includes a text string identifying at least one of a campaign, company, software type, software name, and software information associated with the software product.” Therefore, the claims are allowable over the cited prior arts.
Claims 2-9, 11-15 & 17-20 are allowed because of their dependence from independent claims 1, 10 & 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
           
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOI V LE whose telephone number is (571)270-5087.  The examiner can normally be reached on 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KHOI V LE/
Primary Examiner, Art Unit 2436